Exhibit 10.1

 

SETTLEMENT AGREEMENT, WAIVER AND AMENDMENT

 

This SETTLEMENT AGREEMENT, WAIVER AND AMENDMENT (this “Agreement”), dated as of
May 22, 2009 (the “Effective Date”), is entered into by and among American
Defense Systems, Inc., a Delaware corporation (the “Company”), and the
stockholders of the Company parties hereto (individually, a “Holder” and
collectively, the “Holders”).  Unless otherwise specified herein, capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
such terms in the Certificate of Designations (as defined below).

 

RECITALS

 

A.            The Company and the Holders are parties to the Securities Purchase
Agreement, dated as of March 7, 2008 (as may be amended, modified, restated or
supplemented from time to time, the “Securities Purchase Agreement”), pursuant
to which the Holders purchased from the Company shares of the Company’s Series A
Convertible Preferred Stock, par value $0.001 per share (the “Series A Preferred
Stock”), the terms of which are set forth in the certificate of designation for
such series of preferred stock filed by the Company with the Secretary of State
of the State of Delaware on March 7, 2008 (the “Certificate of Designations”).

 

B.            The Holders and the Company entered into a Consent and Agreement
of Series A Convertible Preferred Stockholders, dated May 23, 2008 (the “Consent
and Agreement”), pursuant to which, among other things, the Company agreed to
certain financial covenants with respect to the Company’s fiscal year ended
December 31, 2008, which the Company failed to satisfy.

 

C.            On April 14, 2009, one of the Holders delivered to the Company a
notice of Triggering Event redemption purportedly pursuant to a redemption
option provided under the Certificate of Designations (the “Notice of Triggering
Event Redemption”), demanding that the Company (i) immediately redeem the
14,025 shares of Series A Preferred Stock owned by such Holder for an aggregate
price of $15,427,500.00, (ii) pay $470,317.81 as dividends allegedly accrued
from January 1, 2009 through April 13, 2009 on such shares of Series A Preferred
Stock at the cash dividend rate of 12%, and (iii) pay $70,000.00 in legal fees
and expenses such Holder incurred in connection with the negotiations relating
to the breach of the financial covenants contained in the Consent and Agreement.

 

D.            The Company and the Holders desire to, among other things, settle
certain claims by the Holders against the Company, waive the breach of the
financial covenants contained in the Consent and Agreement and make certain
amendments to the Warrants (as such term is defined in the Securities Purchase
Agreement), all as more fully set forth herein.

 

TERMS OF AGREEMENT

 

In consideration of the premises and further valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

--------------------------------------------------------------------------------


 

1.                                       Amendment to Warrants.  On the
Effective Date, each of the Warrants issued to the Holders pursuant to the
Securities Purchase Agreement (which Warrants are numbered A-1, A-2, A-3 and
A-4) is hereby amended by deleting paragraph (b) of Section 1 of such Warrant in
its entirety and replacing it with the following new paragraph (b):

 

“(b)  Exercise Price.  For purposes of this Warrant, “Exercise Price” means
$0.01.”

 

2.                                       Waivers.          As of the Effective
Date, subject to the Company’s performance of its obligations hereunder, the
Holders hereby waive (i) any breach by the Company of any of the covenants or
agreements contained in Section 6 of the Consent and Agreement, (ii) any breach
by the Company of its obligation to timely pay Dividends under the Certificate
of Designation  for any period through September 30, 2009, (iii) any breach by
the Company of its obligation (including under Section 4(f) of the Securities
Purchase Agreement) to cause the listing with an Eligible Market of any Listed
Securities in excess of 7,858,358 shares of Common Stock (the “Excess Shares”),
and (iv) any Equity Conditions Failure and any Triggering Event otherwise
arising under the Certificate of Designation as a result of any of the foregoing
breaches (and, for the avoidance of doubt, the Holders acknowledge that, for
purposes of Section 3(c) of the Certificate of Designations, the Equity
Conditions shall be deemed to have been satisfied on December 31, 2008).

 

3.                                       Covenants and Agreements of the
Company.

 

(a)                                  On the Effective Date, in full satisfaction
of the Company’s obligation to pay Dividends under the Certificate of
Designations on March 31, 2009, June 30, 2009 and September 30, 2009, the
Company shall (i) issue to the Holders the number of shares of Common Stock
payable as Dividends under the Certificate of Designations as of March 31,
2009,  June 30, 2009 (in advance) and September 30, 2009 (in advance)
(collectively, the “Settlement Shares”); provided that, notwithstanding anything
to the contrary contained in the Certificate of Designations, solely for
purposes of such calculation, the Dividend Rate applicable to the Dividend
Shares otherwise issuable on March 31, 2009 shall be 12%, the Dividend Rate
applicable to the Dividend Shares otherwise issuable on June 30, 2009 and
September 30, 2009 shall be 10%, and the Dividend Conversion Price for each such
period shall be $0.60, and (B) cause its transfer agent to deliver to the
Holders, within five (5) business days following the Effective Date of this
Agreement, share certificates evidencing such Settlement Shares.  The number of
shares of Common Stock to be issued to each Holder pursuant to this
Section 3(a) is set forth on Schedule 1 attached hereto.

 

(b)                                 On the Effective Date, the Company shall
execute and deliver to the Holders a Registration Rights Agreement with respect
to the Settlement Shares in the form of Exhibit A attached hereto (the
“Registration Rights Agreement”).

 

(c)                                  On or before June 30, 2009, the Company
shall pay (i) to Shulte Roth & Zabel LLP, all unpaid legal fees and
disbursements incurred by the Holders in connection with the Transaction
Documents (as such term is defined in the Securities Purchase Agreement), the
Notice of Triggering Event Redemption and related matters, in the amount of
$70,000, and (ii) to

 

2

--------------------------------------------------------------------------------


 

Reicker, Pfau, Pyle & McRoy LLP, all reasonable legal fees and disbursements
incurred by the Holders in connection with the negotiation and execution of this
Agreement and the transactions contemplated hereby, not to exceed $10,000 in the
aggregate.

 

(d)                                 On the Effective Date, each of the Company’s
executive officers and directors shall execute and deliver to the Company a
Lock-Up Agreement in the form of Exhibit B attached hereto (collectively, the
“Lock-Up Agreements”).

 

(e)                                  The Company shall use best efforts to cause
TD Bank, or any successor bank or other provider of bank financing to the
Company (the “Senior Lender”), prior to December 31, 2009, to enter into an
intercreditor agreement with the Holders, in form and substance reasonably
satisfactory to the Holders, setting forth the respective rights and obligations
of the Senior Lender and the Holders upon the occurrence of an event of default
under the loan documents between the Company and the Senior Lender.

 

(f)                                    Within 30 days following the Effective
Date, the Company shall file all applications and pay all fees necessary to list
the Excess Shares on an Eligible Market.

 

(g)                                 If any Preferred Shares remain outstanding
on December 31, 2009, the Company shall, on such date, redeem for an amount in
cash per Preferred Share equal to the Stated Value (the “Interim Redemption
Price”) by wire transfer of immediately available funds to an account designated
in writing by each Holder, such number of Preferred Shares as can be purchased
at the Interim Redemption Price for an aggregate purchase price of $7,500,000
(or such lesser purchase price as may be sufficient to purchase all of the
Preferred Shares then outstanding at the Interim Redemption Price).

 

(i)                                     If less than all of the Preferred Shares
then outstanding are redeemed pursuant to this Section 3(g), the Company shall
redeem a pro rata amount from each Holder of such Holder’s Allocation Percentage
multiplied by the total number of Preferred Shares to be redeemed from all
Holders.

 

(ii)                                  (A)          If the Company for any reason
fails to redeem all of the Preferred Shares required to be purchased pursuant to
this Section 3(g) by payment of the Interim Redemption Price for each such
Preferred Share by December 31, 2009, then, in lieu of any other remedies or
damages available to any Holder under any Transaction Document (other than any
remedies or damages available in the event of fraud by the Company), (i) the
applicable Interim Redemption Price payable in respect of such unredeemed
Preferred Shares shall be increased by an amount equal to 10% of the Stated
Value, (ii) the Company shall use its best efforts to obtain the approval of the
Stockholders of the Company to reduce the Conversion Price to $0.50, and
(iii) the Company shall (A) on or before January 10, 2010, expand the size of
the Board of Directors by two (2) positions, and fill such positions with
persons designated in writing by the Required Holders, and (B) thereafter
exercise its best efforts to amend the Company’s Certificate of Incorporation to
grant to the holders of Preferred Shares, voting as a separate class, the right
to elect two persons to serve as members of the Company’s Board of Directors
(the “Director Designees”), and (C) for so long as any Preferred Shares remain
outstanding, take all actions within its control to allow the Director Designees
to serve on the Company’s Board of Directors (provided that each such Director
Designee satisfies any

 

3

--------------------------------------------------------------------------------


 

applicable laws and the rules of any stock exchange or over-the-counter market
on which the Common Stock then trades).  Commencing December 1, 2009, the
Company shall take the actions required to seek to obtain approval from the
stockholders of the Company for such amendments to the Company’s certificate of
incorporation as may be necessary or convenient for reducing the Conversion
Price to $0.50 and granting to the holders of the Preferred Shares, voting as a
separate class, the right to elect the Designated Directors, in each instance as
contemplated by the foregoing provisions of this Section 3(g)(2)(A)) (including
but not limited to (i) calling a meeting of the Company’s stockholders to
consider such an amendment to the Company’s certificate of incorporation,
(ii) submitting to the United States Securities and Exchange Commission a
preliminary proxy statement for the contemplated stockholder meeting,
(iii) mailing notice of a stockholders’ meeting to the Company’s stockholders,
and (iv) subject to receipt of the requisite stockholder approval, filing the
amendment to the certificate of incorporation to effect such changes) if, as of
December 1, 2009, the Company does not reasonably believe that the Company will
be able to redeem at least $7.5 million of the Preferred Shares at the Interim
Redemption Price on or before December 31, 2009.

 

(B)           The Holders agree that (i) any Common Stock issued or issuable or
deemed to be issued in accordance with Section 2(f) of the Certificate of
Designations by the Company in connection with any financing by the Company to
raise capital for the purpose of allowing the Company to fulfill its obligations
under this Section 3(g) shall be deemed to be Excluded Securities for all
purposes under the Transaction Documents, to the extent that, concurrently with
the closing of such financing, the proceeds of such financing are used solely to
effect the complete redemption of all Preferred Shares then held by Holders and
to pay all accrued but unpaid Dividends thereon; and (ii) notwithstanding
anything to the contrary in the Transaction Documents, the Company may (A) pay
cash dividends at a rate not to exceed the Dividend Rate, and/or pay stock
dividends, on any preferred stock, at least the first $7,500,000 of the proceeds
of which are used to finance the Company’s redemption of Preferred Shares under
this Section 3(g) or under Section 4 of the Certificate of Designations, and
which is junior in rank to the Preferred Shares in respect of the preferences as
to dividends and other distributions, amortization and redemption payments, and
(B) make payments on account of any such preferred stock upon the liquidation,
dissolution and winding up of the Company, subject to the rights of the
Preferred Shares (and, to the extent required under Section 12(e) of the
Certificate of Designations, the Holders hereby consent to the payments
described in this clause (ii)).

 

(h)           The Company shall not, for so long as any of the Preferred Shares
remain outstanding, without the prior written consent of the Required Holders,
(i) subordinate or agree to subordinate the Preferred Shares to any new or
existing indebtedness of the Company, other than traditional bank financing (for
the avoidance of doubt, indebtedness to any private fund or other
non-traditional bank shall not be permitted without the prior written consent of
the Required Holders, if the Preferred Shares would be subordinate to or pari
passu with such indebtedness) for working capital purposes; or (ii) pay interest
on any indebtedness of the Company, other than traditional bank financing (for
the avoidance of doubt, indebtedness to any private fund or other
non-traditional bank shall not be permitted without the prior written consent of
the Required Holders, if the Preferred Shares would be subordinate to or pari
passu with such indebtedness), except that the Company may pay interest at a
rate not to exceed the Dividend

 

4

--------------------------------------------------------------------------------


 

Rate on any such indebtedness incurred to fulfill the Company’s obligations
under Section 3(g) hereof.

 

4.                                       Closing Deliveries.  On the Effective
Date:

 

(a)           Each of the executive officers and directors of the Company shall
execute and deliver to counsel for the Holders the Lock-Up Agreement;

 

(b)           Anthony Piscitelli executes and delivers to the Holders an
Irrevocable Proxy and Voting Agreement in the form attached hereto as Exhibit C,
agreeing to vote in favor of (i) a reduction in the Conversion Price pursuant to
clause (ii) of Section 3(g)(ii)(A), above, and (ii)an amendment of the Company’s
Certificate of Incorporation to confer upon the holders of Preferred Shares the
right to elect the Director Designees pursuant to clause “(iii)” of
Section 3(g)(ii)(A), above; and

 

(c)           The Company shall deliver to the Holders (i) a certificate
evidencing the good standing of the Company in the State of Delaware as of a
date within ten days of the Effective Date and (ii) a certificate, dated as of
the Effective Date and signed by the Secretary of the Company, attaching (A) a
copy of resolutions adopted by the Board approving the transactions contemplated
by this Agreement, and (B) a list of the names of the executive officers and
directors of the Company as of the Effective Date.

 

By executing this Agreement, each party to whom an item is required to be
delivered under this Section 4 hereby confirms receipt of each such item.

 

5.                                       Reference to and Effect on Transaction
Documents.  From and after the Effective Date, any reference in any of the
Transaction Documents to the Warrants shall be deemed to be a reference to the
Warrants, as amended hereby.  Except as specifically modified pursuant hereto,
the Transaction Documents shall remain in full force and effect.

 

5

--------------------------------------------------------------------------------


 

6.                                       Representations and Warranties.

 

(a)           By the Company.  The Company hereby represents and warrants to the
Holders that (i) the Company is duly incorporated and in good standing under the
laws of the State of Delaware, and (ii) this Agreement and the Registration
Rights Agreement (A) have been duly approved by the Company by all necessary
corporate action, (B) do not violate the Company’s charter, bylaws or material
agreements, and (C) shall be binding on the Company in accordance with their
terms (except as may be limited by bankruptcy laws and the availability of
equitable remedies).

 

(b)           By the Holders.  Each Holder hereby represents and warrants to the
Company that this Agreement (i) has been duly approved by such Holder by all
necessary corporate (or similar) action, (ii) does not violate such Holder’s
charter, bylaws (or equivalent organizational documents) or material agreements,
and (iii) shall be binding on such Holder in accordance with its terms (except
as may be limited by bankruptcy laws and the availability of equitable remedies)

 

7.                                       Miscellaneous.

 

(a)           Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of Delaware.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in Wilmington, Delaware, for the adjudication of any
dispute under or in connection with this Agreement or the other documents or
agreements contemplated hereby (including the Securities Purchase Agreement and
the documents and agreements executed in connection therewith, notwithstanding
any provision therein to the contrary) or with any transaction contemplated
hereby or thereby or discussed herein or therein, and hereby irrevocably waives,
and agrees not to assert in any suit, action or proceeding, any claim that it is
not personally subject to the jurisdiction of any such court, that such suit,
action or proceeding is brought in an inconvenient forum or that the venue of
such suit, action or proceeding is improper.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof. 
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law.  Nothing contained herein shall be
deemed to limit in any way any right to serve process in any manner permitted by
law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT
TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party;

 

6

--------------------------------------------------------------------------------


 

provided that a facsimile signature and a signature delivered electronically
(including by delivery via electronic mail of a signature page in “pdf” format)
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile or electronic signature.

 

(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)           Severability.  If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties. 
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(e)           Entire Agreement; Amendments.  This Agreement and the other
Transaction Documents (as amended pursuant hereto) supersede all other prior
oral or written agreements between the Holders, the Company, their affiliates
and Persons acting on their behalf with respect to the matters discussed herein,
and this Agreement, the other Transaction Documents (as amended pursuant hereto)
and the instruments referenced herein and therein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Holder makes any representation, warranty, covenant or
undertaking with respect to such matters.  No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Required Holders, and any amendment to this Agreement made in conformity with
the provisions of this Section 7(e) shall be binding on all Holders and holders
of Securities (as such term is defined in the Securities Purchase Agreement), as
applicable.  No provision hereof may be waived other than by an instrument in
writing signed by the party against whom enforcement is sought.  No such
amendment shall be effective to the extent that it applies to less than all of
the holders of the applicable Securities then outstanding.

 

(f)            Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:

 

7

--------------------------------------------------------------------------------


 

If to the Company:

 

American Defense Systems, Inc.

 

230 Duffy Avenue, Unit C

 

Hicksville, NY 11801

 

Telephone:

(516) 390-5300

 

Facsimile:

(516) 390-5308

 

Attention:

Chief Financial Officer

 

With a copy (for informational purposes only) to:

 

 

Greenberg Traurig, LLP

 

1750 Tysons Boulevard

 

Suite 1200

 

McLean, Virginia 22102

 

Telephone:

(703) 749-1336

 

Facsimile:

(703) 749-1301

 

Attention:

Jeffrey R. Houle, Esq.

 

If to a Holder, to its address and facsimile number set forth on the Schedule of
Buyers attached to the Securities Purchase Agreement, with copies to such
Holder’s representatives as set forth on such Schedule of Buyers,

 

with a copy (for informational purposes only) to:

 

 

Reicker, Pfau, Pyle & McRoy LLP

 

1421 State Street, Suite B

 

Santa Barbara, CA 93101

 

Telephone:

(805) 966-2440

 

Facsimile:

(805) 966-3320

 

Attention:

Michael E. Pfau, Esq.

 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change. 
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Preferred Shares or the Warrants.  The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Required Holders.  A Holder may assign some or
all of its rights hereunder without the consent

 

8

--------------------------------------------------------------------------------


 

of the Company, in which event such assignee shall be deemed to be a Holder
hereunder with respect to such assigned rights.

 

(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(i)            Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(j)            No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

(k)           Independent Nature of Holders’ Obligations and Rights.  The
obligations of each Holder under this Agreement are several and not joint with
the obligations of any other Holder, and no Holder shall be responsible in any
way for the performance of the obligations of any other Holder under this
Agreement.  Nothing contained herein, and no action taken by any Holder pursuant
hereto, shall be deemed to constitute the Holders as, and the Company
acknowledges that the Holders do not so constitute, a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Holders are in any way acting in concert or as a group, and
the Company will not assert any such claim with respect to such obligations or
the transactions contemplated by this Agreement and the Company acknowledges
that the Holders are not acting in concert or as a group with respect to such
obligations or the transactions contemplated hereby.  The Company acknowledges
and each Holder confirms that it has independently participated in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors.  Each Holder shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any other Holder to be joined
as an additional party in any proceeding for such purpose.

 


[SIGNATURE PAGES FOLLOW]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Holder and the Company have caused their respective
signature page to this Settlement Agreement, Waiver and Amendment to be duly
executed as of the date first written above.

 

 

 

COMPANY:

 

 

 

AMERICAN DEFENSE SYSTEMS, INC.

 

 

 

 

 

By:

/s/ Gary Sidorsky

 

 

Name: Gary Sidorsky

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Holder and the Company have caused their respective
signature page to this Settlement Agreement, Waiver and Amendment to be duly
executed as of the date first written above.

 

 

 

HOLDERS:

 

 

 

WEST COAST OPPORTUNITY FUND, LLC

 

 

 

 

 

By:

/s/ Atticus Lowe

 

 

Name: Atticus Lowe

 

 

Title: CIO of Managing Member

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Holder and the Company have caused their respective
signature page to this Settlement Agreement, Waiver and Amendment to be duly
executed as of the date first written above.

 

 

 

HOLDERS:

 

 

 

CENTAUR VALUE FUND, LP

 

 

 

 

 

By:

/s/ Zeke Ashton

 

 

Name: Zeke Ashton

 

 

Title: Managing Partner

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Holder and the Company have caused their respective
signature page to this Settlement Agreement, Waiver and Amendment to be duly
executed as of the date first written above.

 

 

 

HOLDERS:

 

 

 

UNITED CENTAUR MASTER FUND

 

 

 

 

 

By:

/s/ Zeke Ashton

 

 

Name: Zeke Ashton

 

 

Title: Managing Partner

 

--------------------------------------------------------------------------------


 

Schedule A

 

Settlement Shares

 

Holder

 

No. of Settlement Shares

 

 

 

 

 

West Coast Opportunity Fund, LLC

 

1,870,000

 

Centaur Value Fund, LP

 

70,933

 

United Centaur Master Fund

 

59,067

 

TOTAL

 

2,000,000

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Lock-Up Agreement

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Irrevocable Proxy and Voting Agreement

 

--------------------------------------------------------------------------------